
	
		II
		111th CONGRESS
		2d Session
		S. 3824
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 22, 2010
			Mrs. Feinstein (for
			 herself and Mrs. Boxer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend title 49, United States Code, to
		  provide for enhanced safety and environmental protection in pipeline
		  transportation and to provide for enhanced reliability in the transportation of
		  United States energy products by pipeline, and for other
		  purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Strengthening Pipeline Safety and
			 Enforcement Act of 2010.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. References to title 49, United States code.
					Sec. 3. Additional resources for Pipeline and Hazardous
				Materials Safety Administration.
					Sec. 4. Civil penalties.
					Sec. 5. Collection of data on transportation-related oil flow
				lines.
					Sec. 6. Required installation and use in pipelines of remotely
				or automatically controlled valves.
					Sec. 7. Standards for natural gas pipeline leak
				detection.
					Sec. 8. Considerations for identification of high consequence
				areas.
					Sec. 9. Regulation by Secretary of Transportation of gas and
				hazardous liquid gathering lines.
					Sec. 10. Inclusion of non-petroleum fuels and biofuels in
				definition of hazardous liquid.
					Sec. 11. Required periodic inspection of pipelines by
				instrumented internal inspection devices.
					Sec. 12. Minimum safety standards for transportation of carbon
				dioxide by pipeline.
					Sec. 13. Cost recovery for pipeline design reviews by Secretary
				of Transportation.
					Sec. 14. International cooperation and consultation on pipeline
				safety and regulation.
					Sec. 15. Waivers of pipeline standards by Secretary of
				Transportation.
					Sec. 16. Collection of data on pipeline infrastructure for
				National pipeline mapping system.
					Sec. 17. Study of non-petroleum hazardous liquids transported
				by pipeline.
					Sec. 18. Clarification of provisions of law relating to
				pipeline safety.
				
			2.References to title 49, United States
			 codeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or a repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of
			 title 49, United States Code.
		3.Additional resources for Pipeline and
			 Hazardous Materials Safety Administration
			(a)In generalThe Secretary shall increase the number of
			 full-time equivalent employees of the Pipeline and Hazardous Materials Safety
			 Administration by not fewer than 100 compared to the number of full-time
			 equivalent employees of the Administration employed on the day before the date
			 of the enactment of this Act to carry out the pipeline safety program, of
			 which—
				(1)not fewer than 25 full-time equivalent
			 employees shall be added in fiscal year 2011;
				(2)not fewer than 25 full-time equivalent
			 employees shall be added in fiscal year 2012;
				(3)not fewer than 25 full-time equivalent
			 employees shall be added in fiscal year 2013; and
				(4)not fewer than 25 full-time equivalent
			 employees shall be added in fiscal year 2014.
				(b)FunctionsIn increasing the number of employees under
			 subsection (a), the Secretary shall focus on hiring employees—
				(1)to conduct data collection, analysis, and
			 reporting;
				(2)to develop, implement, and update
			 information technology;
				(3)to conduct inspections of pipeline
			 facilities to determine compliance with applicable regulations and
			 standards;
				(4)to provide administrative, legal, and other
			 support for pipeline enforcement activities; and
				(5)to support the overall pipeline safety
			 mission of the Pipeline and Hazardous Materials Safety Administration,
			 including training pipeline enforcement personnel.
				4.Civil penalties
			(a)Penalties for major consequence
			 violationsSection 60122 is
			 amended by striking subsection (c) and inserting the following:
				
					(c)Penalties for major consequence
				violations
						(1)In generalIf the Secretary determines, after written
				notice and an opportunity for a hearing, that a person has committed a major
				consequence violation of subsection (b) or (d) of section 60114, section
				60118(a), or a regulation prescribed or order issued under this chapter such
				person shall be liable to the United States Government for a civil penalty of
				not more than $250,000 for each such violation.
						(2)Separate violationsA separate violation occurs for each day
				the violation continues.
						(3)Maximum civil penaltyThe maximum civil penalty under this
				subsection for a related series of major consequence violations is
				$2,500,000.
						(4)DefinitionIn this subsection, the term major
				consequence violation means a violation that contributed to an incident
				resulting in any of the following:
							(A)One or more deaths.
							(B)One or more injuries or illnesses requiring
				hospitalization.
							(C)Environmental harm exceeding $250,000 in
				estimated damage to the environment including property loss.
							(D)A release of gas or hazardous liquid that
				ignites or otherwise presents a safety threat to the public or presents a
				threat to the environment in a high consequence area, as defined by the
				Secretary in accordance with section
				60109.
							.
			(b)Penalty for obstruction of inspections and
			 investigationsSection
			 60118(e) is amended—
				(1)by striking If the Secretary
			 and inserting the following:
					
						(1)In generalIf the
				Secretary
						;
				and
				(2)by adding at the end the following:
					
						(2)Civil penaltiesThe Secretary may impose a civil penalty
				under section 60122 on a person who obstructs or prevents the Secretary from
				carrying out an inspection or investigation under this
				chapter.
						.
				(c)Nonapplicability of administrative penalty
			 capsSection 60120 is amended
			 by adding at the end the following:
				
					(d)Nonapplicability of administrative penalty
				capsThe maximum amount of
				civil penalties for administrative enforcement actions under section 60122
				shall not apply to enforcement actions under this
				section.
					.
			(d)Judicial review of administrative
			 enforcement orders
				(1)In generalSection 60119(a)(1) is amended by striking
			 about an application for a waiver under section 60118(c) or (d)
			 of and inserting under.
				(2)Clerical amendmentThe heading for section 60119(a) is amended
			 to read as follows: Review of regulations, orders, and other final agency
			 actions.
				5.Collection of data on
			 transportation-related oil flow linesSection 60102 is amended by adding at the
			 end the following:
			
				(n)Collection of data on
				transportation-related oil flow lines
					(1)In generalThe Secretary may collect geospatial,
				technical, or other pipeline data on transportation-related oil flow lines,
				including unregulated transportation-related oil flow lines.
					(2)Transportation-related oil flow line
				definedIn this subsection,
				the term transportation-related oil flow line means a pipeline
				transporting oil off of the grounds of the production facility where it
				originated across areas not owned by the producer regardless of the extent to
				which the oil has been processed.
					(3)ConstructionNothing in this subsection may be construed
				to authorize the Secretary to prescribe standards for the movement of oil
				through—
						(A)production, refining, or manufacturing
				facilities; or
						(B)oil production flow lines located on the
				grounds of production
				facilities.
						.
		6.Required installation and use in pipelines
			 of remotely or automatically controlled valvesSection 60102, as amended by section 5, is
			 further amended by adding at the end the following:
			
				(o)Remotely or automatically controlled
				valves
					(1)In generalNot later than 18 months after the date of
				the Strengthening Pipeline Safety and
				Enforcement Act of 2010, the Secretary shall prescribe
				regulations requiring the installation and use in pipelines and pipeline
				facilities, wherever technically and economically feasible, of remotely or
				automatically controlled valves that are reliable and capable of shutting off
				the flow of gas in the event of an accident, including accidents in which there
				is a loss of the primary power source.
					(2)ConsultationsIn developing regulations prescribed in
				accordance with paragraph (1), the Secretary shall consult with appropriate
				groups from the gas pipeline industry and pipeline safety
				experts.
					.
		7.Standards for natural gas pipeline leak
			 detectionSection 60102, as
			 amended by sections 5 and 6, is further amended by adding at the end the
			 following:
			
				(p)Natural gas leak detectionNot later than 1 year after the date of the
				enactment of this subsection, the Secretary shall establish standards for
				natural gas leak detection equipment and methods, with the goal of establishing
				a pipeline system in which substantial leaks in high consequence areas are
				identified as expeditiously as technologically
				possible.
				.
		8.Considerations for identification of high
			 consequence areasSection
			 60109 is amended by adding at the end the following:
			
				(g)Considerations for identification of high
				consequence areasIn
				identifying high consequence areas under this section, the Secretary shall
				consider—
					(1)the seismicity of the area;
					(2)the age of the pipe; and
					(3)whether the pipe at issue can be inspected
				using the most modern instrumented internal inspection
				devices.
					.
		9.Regulation by Secretary of Transportation
			 of gas and hazardous liquid gathering lines
			(a)Gas gathering linesParagraph (21) of section 60101(a) is
			 amended to read as follows:
				
					(21)transporting gas means the
				gathering, transmission, or distribution of gas by pipeline, or the storage of
				gas, in interstate or foreign
				commerce.
					.
			(b)Hazardous liquid gathering
			 linesSection 60101(a)(22)(B)
			 is amended—
				(1)by striking clause (i); and
				(2)by redesignating clauses (ii) and (iii) as
			 clauses (i) and (ii), respectively.
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the date that is 1 year after the date of the
			 enactment of this Act.
			10.Inclusion of non-petroleum fuels and
			 biofuels in definition of hazardous liquidSection 60101(a)(4) is amended—
			(1)in subparagraph (A), by striking
			 and at the end;
			(2)by redesignating subparagraph (B) as
			 subparagraph (C); and
			(3)by inserting after subparagraph (A) the
			 following:
				
					(B)non-petroleum fuels, including biofuels
				that are flammable, toxic, corrosive, or would be harmful to the environment if
				released in significant quantities;
				and
					.
			11.Required periodic inspection of pipelines
			 by instrumented internal inspection devicesSection 60102(f) is amended by striking
			 paragraph (2) and inserting the following:
			
				(2)Periodic inspections
					(A)In generalNot later than 270 days after the date of
				the enactment of the Strengthening Pipeline
				Safety and Enforcement Act of 2010, the Secretary shall prescribe
				additional standards requiring the periodic inspection of each pipeline the
				operator of the pipeline identifies under section 60109.
					(B)Inspection with internal inspection
				device
						(i)In generalExcept as provided in clause (ii), the
				standards prescribed under subparagraph (A) shall require that an inspection
				shall be conducted at least once every 5 years with an instrumented internal
				inspection device.
						(ii)Exception for segments where devices cannot
				be usedIf a device described
				in clause (i) cannot be used in a segment of a pipeline, the standards
				prescribed in subparagraph (A) shall require use of an inspection method that
				the Secretary certifies to be at least as effective as using the device
				in—
							(I)detecting corrosion;
							(II)detecting pipe stress; and
							(III)otherwise providing for the safety of the
				pipeline.
							(C)Operation under high pressureThe Secretary shall prohibit a pipeline
				segment from operating under high pressure if the pipeline segment cannot be
				inspected—
						(i)with a device described in clause (i) of
				subparagraph (B) in accordance with the standards prescribed pursuant to such
				clause; or
						(ii)using an inspection method described in
				clause (ii) of such subparagraph in accordance with the standards prescribed
				pursuant to such
				clause.
						.
		12.Minimum safety standards for transportation
			 of carbon dioxide by pipelineSubsection (i) of section 60102 is amended
			 to read as follows:
			
				(i)Pipelines transporting carbon
				dioxideThe Secretary shall
				prescribe minimum safety standards for the transportation of carbon dioxide by
				pipeline in either a liquid or gaseous
				state.
				.
		13.Cost recovery for pipeline design reviews
			 by Secretary of TransportationSubsection (n) of section 60117 is amended
			 to read as follows:
			
				(n)Cost recovery for design reviews
					(1)In generalIf the Secretary conducts facility design
				safety reviews in connection with a proposal to construct, expand, or operate a
				gas or hazardous liquid pipeline or liquefied natural gas pipeline facility,
				including construction inspections and oversight, the Secretary may require the
				person proposing the construction, expansion, or operation to pay the costs
				incurred by the Secretary relating to such reviews.
					(2)Fee structure and collection
				proceduresIf the Secretary
				exercises the authority under paragraph (1) with respect to conducting facility
				design safety reviews, the Secretary shall prescribe—
						(A)a fee structure and assessment methodology
				that is based on the costs of providing such reviews; and
						(B)procedures to collect fees.
						(3)Additional authorityThis authority is in addition to the
				authority provided under section 60301.
					(4)NotificationFor any pipeline construction project
				beginning after the date of the enactment of this subsection in which the
				Secretary conducts design reviews, the person proposing the project shall
				notify the Secretary and provide the design specifications, construction plans
				and procedures, and related materials not later than 120 days prior to the
				commencement of such project.
					(5)Pipeline Safety Design Review Fund
						(A)In generalThere is established in the Treasury of the
				United States a revolving fund known as the Pipeline Safety Design
				Review Fund (in this paragraph referred to as the
				Fund).
						(B)ElementsThere shall be deposited in the fund the
				following, which shall constitute the assets of the Fund:
							(i)Amounts paid into the Fund under any
				provision of law or regulation established by the Secretary imposing fees under
				this subsection.
							(ii)All other amounts received by the Secretary
				incident to operations relating to reviews described in paragraph (1).
							(C)Use of fundsThe Fund shall be available to the
				Secretary, without fiscal year limitation, to carry out the provisions of this
				chapter.
						.
		14.International cooperation and consultation
			 on pipeline safety and regulationSection 60117 is amended by adding at the
			 end the following:
			
				(o)International cooperation and
				consultation
					(1)Information exchange and technical
				assistanceSubject to
				guidance from the Secretary of State, the Secretary may engage in activities
				supporting cooperative international efforts to share information about the
				risks to the public and the environment from pipelines and means of protecting
				against those risks if the Secretary determines that such activities would
				benefit the United States. Such cooperation may include the exchange of
				information with domestic and appropriate international organizations to
				facilitate efforts to develop and improve safety standards and requirements for
				pipeline transportation in or affecting interstate or foreign commerce.
					(2)ConsultationSubject to guidance from the Secretary of
				State, the Secretary may, to the extent practicable, consult with interested
				authorities in Canada, Mexico, and other interested authorities to ensure that
				the respective pipeline safety standards and requirements prescribed by the
				Secretary and those prescribed by such authorities are consistent with the safe
				and reliable operation of cross-border pipelines.
					(3)Construction regarding differences in
				international standards and requirementsNothing in this section shall be construed
				to require that a standard or requirement prescribed by the Secretary under
				this chapter be identical to a standard or requirement adopted by an
				international
				authority.
					.
		15.Waivers of pipeline standards by Secretary
			 of Transportation
			(a)Nonemergency waiversParagraph (1) of section 60118(c) is
			 amended to read as follows:
				
					(1)Nonemergency waivers
						(A)In generalUpon receiving an application from an owner
				or operator of a pipeline facility, the Secretary may, by order, waive
				compliance with any part of an applicable standard prescribed under this
				chapter with respect to the facility on such terms as the Secretary considers
				appropriate, if the Secretary determines that such waiver is not inconsistent
				with pipeline safety.
						(B)ConsiderationsIn determining whether to grant a waiver
				under subparagraph (A), the Secretary shall consider—
							(i)the fitness of the applicant to conduct the
				activity authorized by the waiver in a manner that is consistent with pipeline
				safety;
							(ii)the applicant’s compliance history;
							(iii)the applicant’s accident history;
				and
							(iv)any other information the Secretary
				considers relevant to making the determination.
							(C)Effective period
							(i)Operating requirementsA waiver of 1 or more pipeline operating
				requirements under subparagraph (A) shall be effective for an initial period of
				not longer than 5 years and may be renewed by the Secretary upon application
				for successive periods of not longer than 5 years each.
							(ii)Design or materials
				requirementIf the Secretary
				determines that a waiver of a design or materials requirement is warranted
				under subparagraph (A), the Secretary may grant the waiver for any period the
				Secretary considers appropriate.
							(D)Public notice and hearingThe Secretary may waive compliance under
				subparagraph (A) only after public notice and hearing, which may consist
				of—
							(i)publication of notice in the Federal
				Register that an application for a waiver has been filed; and
							(ii)providing the public with the opportunity
				to review and comment on the application.
							(E)Noncompliance and modification, suspension,
				or revocationAfter notice to
				a recipient of a waiver under subparagraph (A) and opportunity to show cause,
				the Secretary may modify, suspend, or revoke such waiver for—
							(i)failure of the recipient to comply with the
				terms or conditions of the waiver;
							(ii)intervening changes in Federal law;
							(iii)a material change in circumstances
				affecting safety; including erroneous information in the application;
				and
							(iv)such other reasons as the Secretary
				considers
				appropriate.
							.
			(b)FeesSection 60118(c) is amended by adding at
			 the end the following:
				
					(4)Fees
						(A)In generalThe Secretary shall establish reasonable
				fees for processing applications for waivers under this subsection that are
				based on the costs of activities relating to waivers under this subsection.
				Such fees may include a basic filing fee, as well as fees to recover the costs
				of technical studies or environmental analysis for such applications.
						(B)ProceduresThe Secretary shall prescribe procedures
				for the collection of fees under subparagraph (A).
						(C)Additional authorityThe authority provided under subparagraph
				(A) is in addition to the authority provided under section 60301.
						(D)Pipeline Safety Special Permit
				Fund
							(i)In generalThere is established in the Treasury of the
				United States a revolving fund known as the Pipeline Safety Special
				Permit Fund (in this subparagraph referred to as the
				Fund).
							(ii)ElementsThere shall be deposited in the Fund the
				following, which shall constitute the assets of the Fund:
								(I)Amounts paid into the Fund under any
				provision of law or regulation established by the Secretary imposing fees under
				this paragraph.
								(II)All other amounts received by the Secretary
				incident to operations relating to activities described in subparagraph
				(A).
								(iii)Use of fundsThe Fund shall be available to the
				Secretary, without fiscal year limitation, to process applications for waivers
				under this
				subsection.
							.
			16.Collection of data on pipeline
			 infrastructure for National pipeline mapping systemSection 60132 is amended—
			(1)in the matter before paragraph (1), by
			 striking Not later than 6 months after the date of the enactment of this
			 section, the and inserting Each;
			(2)in subsection (a), by adding at the end the
			 following:
				
					(4)Such other geospatial, technical, or other
				pipeline data, including design and material specifications, as the Secretary
				considers necessary to carry out the purposes of this chapter, including
				preconstruction design reviews and compliance inspection
				prioritization.
					;
				and
			(3)by adding at the end the following:
				
					(d)NoticeThe Secretary shall give reasonable notice
				to the operator of a pipeline facility of any data being requested under this
				section.
					.
			17.Study of non-petroleum hazardous liquids
			 transported by pipeline
			(a)Authority To carry out
			 analysisNot later than 270
			 days after the date of the enactment of this Act, the Secretary of
			 Transportation shall conduct an analysis of the transportation of non-petroleum
			 hazardous liquids by pipeline for the purpose of identifying the extent to
			 which pipelines are currently being used to transport non-petroleum hazardous
			 liquids, such as chlorine, from chemical production facilities across land
			 areas not owned by the producer that are accessible to the public. The analysis
			 shall identify the extent to which the safety of the lines is unregulated by
			 the States and evaluate whether the transportation of such chemicals by
			 pipeline across areas accessible to the public would present significant risks
			 to public safety, property, or the environment in the absence of
			 regulation.
			(b)ReportNot later than 365 days after the date of
			 the enactment of this Act, the Secretary shall submit to Congress a report
			 containing the findings of the Secretary with respect to the analysis conducted
			 pursuant to subsection (a).
			18.Clarification of provisions of law relating
			 to pipeline safety
			(a)Amendment of procedures
			 clarificationSection
			 60108(a)(1) is amended by striking an intrastate and inserting
			 a.
			(b)Owner operator clarificationSection 60102(a)(2)(A) is amended by
			 striking owners and operators and inserting any or all of
			 the owners or operators.
			(c)One call enforcement
			 clarificationSection
			 60114(f) is amended by adding at the end the following: This limitation
			 shall not apply to proceedings against persons who are pipeline
			 operators..
			
